UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

~-UNITED STATES OF AMERICA, :
Plaintiff,
VS.
JOSE LOPEZ-LOPEZ (1),
Defendant.

 

 

Case No. 19CR1077- 7. WOH

JUDGMENT OF DISMISSAL

 

FILED

 

DEC 11,2019

 

 

 

 

CLERK US DISTRICT COURT
aol DISTRICT OF CALIFORNIA

DOLPULY

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

UU UO OF OF ODO Bf

the Court has dismissed the case for unnecessary delay; or

the jury has returned its verdict, finding the defendant not guilty;

of the offense(s) as charged in the Indictment/Information:

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

the Court has granted the motion of the Government for dismissal, without prejudice; or
the Court has granted the motion of the defendant for a judgment of acquittal; or

a jury has been waived, and the Court has found the defendant not guilty; or

 

 

 

Dated: 12/9/2019

 

Lis.

Hon. William Q. Hyyes
United States District Laan

 

 
